Citation Nr: 0724007	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a seizure disorder 
as secondary to residuals of a head injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1973 to 
February 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The evidence preponderates against finding that 
hypertension is related to service.

2.  Chronic residuals of a left knee disorder were not 
demonstrated in-service, nor are they shown to be related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service, 
and hypertension may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Chronic residuals of a left knee injury was not incurred 
or aggravated in-service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that hypertension and residuals of a 
left knee injury are related to military service.  The Board 
disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

In this case, the service medical records reveal no 
complaints or diagnoses pertaining to either hypertension or 
a left knee injury.

A review of post-service private and VA medical records 
reveals no opinion linking either hypertension or residuals 
of a left knee injury to service.  These medical records also 
do not reveal competent evidence of a compensable disability 
due to hypertension within a year of the appellant's February 
1974 separation from active duty.  

The Board has reviewed all of the evidence of record, to 
include VA medical records from May to October 2002, a 
December 2002 VA examination report, as well as private 
medical records from Davis Memorial Hospital in Elkins, West 
Virginia, dated March 1976 to June 2002.  While there is 
evidence of a current hypertension and residuals of a left 
knee injury, again, there is no competent evidence linking 
either to service.  The December 2002 VA examination report 
concluded that there appeared to be no relationship between 
hypertension and military service.  Without competent 
evidence linking either hypertension or residuals of a left 
knee injury to service, the benefits sought on appeal cannot 
be granted.  

The claims are denied. 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in September 2002 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left knee injury is 
denied.


REMAND

The appellant experienced a documented inservice head trauma 
and has a current diagnosis for a seizure disorder.  The 
December 2002 VA examination of the appellant stated that a 
decision could not be made as to whether seizures were 
related to military service until further neurological 
studies were conducted.  The August 2003 rating decision on 
appeal denied entitlement to service connection for both 
residuals of a head injury and a seizure disorder secondary 
to that on the basis of the appellant's failure to show for 
follow-up magnetic resonance imaging (MRI) and 
electroencephalogram (EEG) studies.  

The appellant did participate in a December 2002 VA 
examination which recommended the follow-up studies the 
specific failure to show for which is cited in the August 
2003 rating decision.  There is no documentation of record 
subsequent to the December 2002 examination of the appellant 
receiving notification of ANY scheduled MRI and EEG studies 
cited in the rating decision on appeal, cancelling these 
appointments, or failing to show for them.  There is evidence 
of record of failure to show for an MRI and EEGs, but these 
failures occurred prior to the December 2002 VA examination.  
The January 2004 Substantive Appeal reveals the appellant's 
willingness to keep any appointment he is given as well as 
his contention that he could not keep past appointments due 
to transportation challenges.  The veteran also contends that 
he was given assurances that he would be mailed information 
about a new appointment, which he says he never received, and 
of which there is no record.  Accordingly, the appellant is 
to be afforded an MRI and EEG as well as a VA examination to 
determine the etiology of his seizure disorder and residuals 
of a head injury.

Hence, the case is REMANDED for the following action:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) that is consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The appellant and his representative 
should be invited to provide information 
and any necessary authorizations to 
procure any additional documentation not 
already of record concerning the 
appellant's seizure disorder and head 
injury, including any preservice medical 
care for a seizure disorder.  If the RO is 
unsuccessful in obtaining any identified 
medical records it must notify the 
appellant and his representative and ask 
them to provide a copy of the outstanding 
medical records.  If any identified 
Federal records are not secured, the RO 
must prepare a written memorandum 
explaining what efforts have been 
undertaken to secure the records in 
question, and why further efforts would be 
futile

3.  The RO should make arrangements with a 
VA medical facility for the appellant to 
be afforded a VA neurological examination, 
in conjunction with MRI and EEG studies, 
to determine the nature and etiology any 
residuals of a head injury and a seizure 
disorder.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  The results of the MRI 
and EEG must be carefully considered.  
Following an examination of the appellant 
which includes a MRI and EEG, the examiner 
must answer the following questions:

Did the appellant have a seizure disorder 
in service?

Does the appellant have any current 
residuals of a head injury?

Does the appellant have a current seizure 
disorder?

Is it at least as likely as not, i.e., is 
there a 50/50 chance, that current 
residuals of a head injury related to 
military service?

Is it at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
seizure disorder is proximately due to or 
the result of in-service head injury 
residuals?

A complete rationale must be provided for 
any opinion offered.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the 
appellant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.

6.  Thereafter, the RO must readjudicate 
the questions whether the appellant is 
entitled to service connection for 
residuals of a head injury and for a 
seizure disorder.  The RO is advised that 
it is to make any determination based on 
the laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the appellant 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  Further, 
documentation of any failure to report for 
any examination or study must be placed in 
the claims file.  A reasonable period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


